Execution Version


AMENDMENT AND JOINDER TO CREDIT AGREEMENT
This AMENDMENT AND JOINDER TO CREDIT AGREEMENT (this “Agreement”), is entered
into as of January 17, 2018, by and among LIBERTY OILFIELD SERVICES HOLDINGS
LLC, a Delaware limited liability company (“Original Parent Guarantor”), LIBERTY
OILFIELD SERVICES LLC, a Delaware limited liability company (“Liberty”), LOS
ACQUISITION CO I LLC, a Delaware limited liability company (“LOS”, and together
with Liberty, each a “Borrower” and collectively, the “Borrowers”), LIBERTY
OILFIELD SERVICES INC., a Delaware corporation (“Ultimate Parent”), LIBERTY
OILFIELD SERVICES NEW HOLDCO LLC, a Delaware limited liability company (“New
Holdco”; and together with the Ultimate Parent, collectively, the “Joinder
Parties”, and each, individually, a “Joinder Party”), the undersigned Lenders
(as defined below), and U.S. BANK NATIONAL ASSOCIATION, as administrative agent
and collateral agent (in such capacities, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement, dated as of September 19,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Original Parent Guarantor, the
Borrowers, the lenders identified on the signature pages thereto (collectively,
the “Lenders”) and the Agent, the Lenders made a Loan to the Borrowers pursuant
to the terms and conditions thereof;
WHEREAS, initially capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement;
WHEREAS, each Joinder Party is required to become a party to the Credit
Agreement by, among other things, executing and delivering this Agreement to the
Agent and the Lenders;
WHEREAS, each Joinder Party has determined that the execution, delivery and
performance of this Agreement and each other documents, instruments and
agreements executed in connection herewith (collectively, the “Joinder
Documents”) will directly benefit, and are within the corporate or limited
liability company, as applicable, purposes and in the best interests of, such
Joinder Party, by virtue of the Loan made to the Borrowers pursuant to the terms
and conditions of the Credit Agreement; and
WHEREAS, the parties to the Credit Agreement desire to amend the Credit
Agreement in certain respects as more particularly set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follow:
1.Joinder of Joinder Parties to the Credit Agreement. By its execution of this
Agreement, each Joinder Party hereby acknowledges, agrees and confirms that from
and after the date of this Agreement it shall be a party to the Credit
Agreement, individually and collectively with the other Joinder Party, as the
“Parent Guarantor”, and each Joinder Party shall have all of the


9322721v2 1/8/2018 11:36 AM    1989.526



--------------------------------------------------------------------------------




obligations of the Parent Guarantor thereunder, jointly and severally, as if
such Joinder Party had executed the Credit Agreement. Each Joinder Party hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions, conditions, covenants, agreements and obligations set forth in the
Credit Agreement applicable to the Parent Guarantor and/or a Loan Party. Each
Joinder Party hereby agrees that, after giving effect to Section 2 of this
Agreement, each reference to “Parent Guarantor” in the Credit Agreement and the
other Loan Documents shall mean the Joinder Parties, individually and
collectively. Each Joinder Party hereby agrees that each reference to “Ultimate
Parent” in the Credit Agreement and the other Loan Documents shall mean the
Ultimate Parent. Each Joinder Party acknowledges that it has received a copy of
the Credit Agreement and the other Loan Documents and that it has read and
understands the terms thereof.
2.    Amendments to Credit Agreement. In reliance on the representations and
warranties set forth in Section 4 below, the Credit Agreement is hereby amended
as follows:
(a)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Parent Guarantor” in its entirety to read as
follows:
“Parent Guarantor” means (a) prior to the Qualifying IPO, Liberty Holdings, and
(b) on and after the Qualifying IPO, the Ultimate Parent and New Holdco.
(b)    Section 1.1 of the Credit Agreement is hereby amended by adding the
definition of “New Holdco” thereto in its proper alphabetical order to read as
follows:
“New Holdco” means Liberty Oilfield Services New Holdco LLC, a Delaware limited
liability company.
(c)    Section 4.1(d) of the Credit Agreement is hereby amended by amending and
restating the second sentence thereof in its entirety to read as follows:
“Except as set forth on Schedule 4.1(d) to this Agreement, no Loan Party is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its Equity Interests or any security convertible
into or exchangeable for any of its Equity Interests.”
3.    Updated Schedules. Attached as Exhibit A hereto are updated copies of each
of Schedules B, 4.1(d), 4.6(b) and 4.22 to the Credit Agreement (the “Closing
Date Credit Agreement Schedules”) revised to include all information required to
be provided therein and necessary to make the representations and warranties in
the Credit Agreement true, correct and complete in all material respects as a
result of the effectiveness of this Agreement. Schedules 4.1(b) and Schedule
4.1(c) to the Credit Agreement (the “Post-Close Credit Agreement Schedules”) are
revised as of the Updated Credit Agreement Schedule Date (as defined below) to
include all information required to be provided therein and necessary to make
the representations and warranties in the Credit Agreement true, correct and
complete in all material respects as of the Updated Credit Agreement Schedule
Date as a result of the effectiveness of this Agreement. Each such Schedule
shall be attached to the Credit Agreement, and on and after the date hereof all
references in any Loan Document to any such Schedule to the Credit Agreement
shall mean such Schedule as so amended;


-2-



--------------------------------------------------------------------------------




provided, that any use of the term “as of the date hereof”, “as of the Closing
Date” or any term of similar import, in any provision of the Credit Agreement
with respect to such Schedule shall be deemed to refer to the date of this
Agreement with respect to the Closing Date Credit Agreement Schedules and the
Updated Credit Agreement Schedule Date with respect to the Post-Close Credit
Agreement Schedules.
4.    Representations and Warranties of Joinder Parties. Each Joinder Party
hereby represents and warrants to the Agent and the Lenders as follows:
(a)    it (i) is duly organized and existing and in good standing under the laws
of the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Joinder Documents
and to carry out the transactions contemplated by the Joinder Documents and each
of the other Loan Documents to which it is a party (including, without
limitation, after giving effect to this Agreement, the Credit Agreement);
(b)    the execution and delivery of the Joinder Documents, and the performance
by it of the Joinder Documents and each other Loan Document to which such
Joinder Party is a party (including, without limitation, after giving effect to
this Agreement, the Credit Agreement), (i) have been duly authorized by all
necessary action on the part of such Joinder Party and (ii) do not and will not
(A) violate any material provision of federal, state, or local law or regulation
applicable to such Joinder Party or its Subsidiaries, the Governing Documents of
such Joinder Party or its Subsidiaries, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Joinder Party or its
Subsidiaries, (B) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material agreement of such
Joinder Party or its Subsidiaries where any such conflict, breach or default
could individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (C) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any assets of such Joinder Party, other than
Permitted Liens, (D) require any approval of such Joinder Party’s
interestholders or any approval or consent of any Person under any material
agreement of such Joinder Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect, or (E) require any registration with, consent, or approval of,
or notice to or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect;
(c)    the Joinder Documents and each other Loan Document to which such Joinder
Party is a party (including, without limitation, after giving effect to this
Agreement, the Credit Agreement) is the legally valid and binding obligation of
such Joinder Party, enforceable against such Joinder Party in accordance with
its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors' rights generally; and


-3-



--------------------------------------------------------------------------------




(d)    upon consummation of the Qualifying IPO on the date hereof and after
giving effect to Section 2 and Section 3 hereof, the representations and
warranties contained in Section 4 of the Credit Agreement are true, correct and
complete in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Agreement (except to the extent that such representations and warranties
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date); provided, that, notwithstanding the
foregoing, the representations and warranties set forth in the Credit Agreement
that make reference to Schedule 4.1(b) and Schedule 4.1(c) are instead made (and
shall be deemed to have been automatically made on such date without taking of
any further action) on the Updated Credit Agreement Schedule Date rather than on
the date hereof.
5.    Additional Requirements. Concurrent with the execution and delivery of
this Agreement, the Agent and the Lenders shall have received fully executed
copies of each of the documents, instruments and agreements set forth on the
closing checklist attached hereto as Exhibit B, each in form and substance
reasonably satisfactory to the Agent and the Required Lenders and such other
agreements, instruments, approvals or other documents requested by the Agent or
the Required Lenders prior to the date hereof in order to effect the intent that
each of the Joinder Parties shall become bound by all of the terms, covenants
and agreements contained in each other Loan Document to which such Joinder Party
is a party (including, without limitation, after giving effect to this
Agreement, the Credit Agreement).
6.    Delivery of Post-Close Credit Agreement Schedules. Each of the parties
hereto hereby covenant and agree that within five (5) Business Days following
the date hereof (or such later date as the Required Lenders may agree in their
sole discretion), the Loan Parties shall deliver the Post-Close Credit Agreement
Schedules reflecting the updated ownership percentages of the Loan Parties, as
determined pursuant to that certain Master Reorganization Agreement dated as of
January 11, 2018, and all other information required to be listed on such
Schedules under the Credit Agreement, in each case, as of the date hereof. The
date that the Loan Parties deliver such Post-Close Credit Agreement Schedules
and the Lenders or their counsel confirms the acceptance of such Post-Close
Credit Agreement Schedules shall be the “Updated Credit Agreement Schedule
Date”. On the Updated Credit Agreement Schedule Date, the Post-Close Credit
Agreement Schedules shall be attached to Exhibit A of this Agreement and shall
become part of this Agreement as if delivered on the date hereof. Any failure by
the Loan Parties to comply with this Section 6 within the time period set forth
herein (as may be extended by the Required Lenders in their sole discretion)
shall constitute an immediate Event of Default under the Credit Agreement.
7.    Further Assurances. At any time upon the reasonable request of the Agent
or the Required Lenders, each Joinder Party shall promptly execute and deliver
to the Agent or the Lenders such Additional Documents as the Agent or the
Required Lenders shall reasonably request pursuant to the Credit Agreement and
the other Loan Documents, in each case in form and substance reasonably
satisfactory to the Agent and the Required Lenders.


-4-



--------------------------------------------------------------------------------




8.    Notices. Notices to the Joinder Parties shall be given in the manner set
forth for the Loan Parties in Section 11 of the Credit Agreement.
9.    Choice of Law and Venue; Jury Trial Waiver; Judicial Reference. THIS
AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE,
JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.
10.    Binding Effect. This Agreement shall be binding upon each Joinder Party,
and the other Loan Parties and shall inure to the benefit of the Agent and the
Lenders, together with their respective successors and permitted assigns.
11.    Effect on Loan Documents.
(a)    The terms and provisions set forth in this Agreement shall modify and
supersede all inconsistent terms and provisions of the Credit Agreement and
shall not be deemed to be a consent to or a modification or amendment of any
other term or condition of the Credit Agreement. Except as expressly modified
and superseded by this Agreement, the terms and provisions of the Credit
Agreement and each of the other Loan Documents are ratified and confirmed and
shall continue in full force and effect.
(b)    For the avoidance of doubt, each Joinder Party shall continue to be a
Guarantor and Grantor (as such terms are used and defined in the Guaranty and
Security Agreement) under the Guaranty and Security Agreement.
(c)    Each reference in the Credit Agreement and the other Loan Documents to
(i) “Ultimate Parent”, shall be deemed to refer to the Ultimate Parent, (ii)
“Parent Guarantor”, shall be deemed to refer to the Joinder Parties,
individually and collectively, and (iii) “Borrowers and their Subsidiaries” in
connection with any accounting terms, financial covenants and financial
statements shall be deemed to refer to “Ultimate Parent and its Subsidiaries”.
Each reference in the Credit Agreement or any other Loan Document to this
“Agreement”, “hereunder”, “herein”, “hereof”, “thereunder”, “therein”,
“thereof”, or words of like import referring to the Credit Agreement or any
other Loan Document shall mean and refer to such agreement as supplemented by
this Agreement.
12.    Miscellaneous
(a)    This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic image scan transmission (e.g., "PDF" or "tif" via email) shall be
equally effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic image scan transmission also shall deliver an
original executed counterpart of this Agreement but the


-5-



--------------------------------------------------------------------------------




failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.
(b)    Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
(c)    Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.
(d)    Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or any Joinder Party, whether
under any rule of construction or otherwise. This Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
(e)    The pronouns used herein shall include, when appropriate, either gender
and both singular and plural, and the grammatical construction of sentences
shall conform thereto.
(f)    This Agreement shall be subject to the rules of construction set forth in
Section 1.4 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.
[remainder of this page intentionally left blank].






-6-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Joinder Party and Agent have caused this Agreement to
be duly executed by its authorized officer as of the day and year first above
written.
ORIGINAL PARENT GUARANTOR:
LIBERTY OILFIELD SERVICES HOLDINGS LLC,
a Delaware limited liability company  

 
By: /s/ Michael Stock    
Name: Michael Stock    
Title: Chief Financial Officer   


BORROWERS:
LIBERTY OILFIELD SERVICES LLC,
a Delaware limited liability company  


By: /s/ Michael Stock    
Name: Michael Stock    
Title: Chief Financial Officer   




LOS ACQUISITION CO I LLC,
a Delaware limited liability company 


By: /s/ Michael Stock    
Name: Michael Stock    
Title: Chief Financial Officer   














--------------------------------------------------------------------------------





JOINDER PARTIES:
LIBERTY OILFIELD SERVICES INC.,
a Delaware corporation  

By: /s/ Michael Stock    
Name: Michael Stock    
Title: Chief Financial Officer   


LIBERTY OILFIELD SERVICES NEW HOLDCO LLC,
a Delaware limited liability company 

By: /s/ Michael Stock    
Name: Michael Stock    
Title: Chief Financial Officer   










--------------------------------------------------------------------------------






LENDERS:
MSD CREDIT OPPORTUNITY MASTER FUND, L.P.,
 
a Delaware limited liability partnership
 
 
 
 
 
By:
/s/ Marcello Liguori
 
Name:
Marcello Liguori
 
Title:
Managing Director
 
 
 
 
 
REDWOOD MASTER FUND, LTD.
 
 
 
 
 
By:
/s/ Ruben Kliksberg
 
Name:
Ruben Kliksberg
 
Title:
Authorized Signatory
 
 
 
 
 
REDWOOD OPPORTUNITY MASTER FUND, LTD.
 
 
 
 
 
By:
/s/ Ruben Kliksberg
 
Name:
Ruben Kliksberg
 
Title:
Authorized Signatory
 
 
 
 
 
CORBIN OPPORTUNITY FUND, L.P.
 
 
 
 
 
By:
/s/ Daniel Friedman
 
Name:
Daniel Friedman
 
Title:
General Counsel
 
 
 
 






--------------------------------------------------------------------------------







 
PONTUS HOLDINGS, LTD.
 
 
 
 
 
By:
/s/ Russell Bryant
 
Name:
Russell Bryant
 
Title:
Chief Financial Officer
Quadrant Capital Advisors, Inc.
Investment Advisor to Pontus Holdings Ltd.



 
CM FINANCE SPV LLC
 
 
 
 
 
By:
/s/ Christopher Jansen
 
Name:
Christopher Jansen
 
Title:
Authorized Signatory



 
AG ENERGY FUNDING, LLC
 
 
 
 
 
By:
/s/ Todd Dittmann
 
Name:
Todd Dittmann
 
Title:
Authorized Person



 
OWL ROCK CAPITAL CORPORATION
 
 
 
 
 
By:
/s/ Alan Kirshenbaum
 
Name:
Alan Kirshenbaum
 
Title:
Chief Financial Officer



 
OWL ROCK CAPITAL CORPORATION II
 
 
 
 
 
By:
/s/ Alan Kirshenbaum
 
Name:
Alan Kirshenbaum
 
Title:
Chief Financial Officer








--------------------------------------------------------------------------------






    
AGENT:
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/ Donald T. Hurrelbrink
 
Name:
Donald T. Hurrelbrink
 
Title:
Vice President










--------------------------------------------------------------------------------






EXHIBIT A
Amended and Restated Schedules to Credit Agreement
[See attached]





--------------------------------------------------------------------------------






EXHIBIT B
Closing Checklist


[See attached]





